DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/31/21 has been entered. Claims 4-6, 13-15 and 18-31 remain pending in the application with claims 4-6 and 13-15 are amended, 1-3, 7-12 and 16-17 are cancelled, and 18-31 are newly added. Applicant’s amendments to the specification objection has overcome objection previously set forth in the Non-Final Office Action mailed on 3/31/21.
Drawings
The drawings were received on 8/31/21.  The drawings remain objected for the following missing features.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “memory”, “edge”, “first instrument”, “second instrument” and “target resection path”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claim 23 is objected to because of the following informalities: “positionionable” in line 5, should be “positionable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 13-15 and 18-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 4 states “causing a change in a tissue surface along an edge of the second instrument” in line 7. The specification merely describes “surgeon can feel on the input devices 17, 18 the forces exerted by the instruments on the patient's tissues”, in paragraph [0004] of US-Pub. 20200188044, and does not have any details/descriptions of causing a change of tissue surface along an edge of the second instrument. The specification lacks of explaining what/and how tissue surface is changing. Additionally, in line 20, “the first overlay marking the edge of the second instrument on the tissue surface”, where there is no methods/algorithms/steps for marking the edge of the second instrument in the specification.  
Claims 4, 23 and 24 state “using imaging processing”. The specification does not sufficiently disclose what this imaging processing is and how it is use used for detection of tissues. The specification lacks detail of using imaging processing, as it only describes a computer vision algorithm in paragraph [0014] of US-Pub. 20200188044.
Regarding Claim 5, “restrict movement of the first instrument to within a predetermined margin from the edge” in lines 2-3 is not described/mentioned in the specification. The specification merely states “user input handle to restrict motion of the stapler along the path, or cause the surgeon to haptically feel as if the instrument is 
Claim 13 states “haptic feedback at the user input in response to a user moving the user input to move the first instrument in proximity to the edge”. The specification merely disclose “user input devices can be used to deliver haptic feedback that causes the surgeon to feel as if the instruments are haptically attracted to a path defined by the circumference of the ring” in paragraph [0016] of US- Pub. 20200188044, and there is no explanation/description of moving the first instrument in proximity to the edge. 
Claim 18 and 25 state “change in the tissue surface is a topographical variation in the tissue surface”. The specification merely disclose “algorithm is used to determine the location of the bougie based on topographical variations in the imaged region” in paragraph [0014] of US-Pub. 20200188044, and missing details of how the topographical variation in the tissue surface is the change in the tissue surface. (also reason stated above for claim 4).
Claim 19 and 26 state “wherein the change in the tissue surface is a variation in light from the tissue surface”, and for the same reason as states in above for claim 18, the specification lacks details of the recitation.
Claim 24 states “to detect change in tissue surface, said change identifying the position of said edge”. The specification does not have explanation/description of detection of change in tissue surface, the change identifying the position of said edge (also reason stated above for claim 4).
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 13-15 and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 18, 19, 24, 25 and 26 state “change in the tissue surface”, where it is unclear what this change is. Is this just change of shapes/walls of the tissue as the instrument goes inside the body?, Moreover, is this mean changing of any type of tissue (muscles or connectives, etc.). Clarification or correction is required. 
Claims 4, 23 and 24 state “using imaging processing”. It is unclear if this imaging processing is merely vision algorithm or some other algorithms/logics involved to achieve the detection.  Clarification or correction is required.
Claim 13 recites the limitation "The system of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the examiner is treating this as “The system of claim 4”.
Claims 18 and 25 state “change in the tissue surface is a topographical variation in the tissue surface”. It is unclear how the topographical variation correlates to the change in the tissue surface. Is this mean the change of the tissue automatically creates the topographical variation in the imaging/displaying? Clarification or correction is required. 
Claims 19 and 26 state “the change in the tissue surface is a variation in light from the tissue surface”. Similarly stated reason above for claims 18 and 25, the recitation is unclear. Clarification or correction is required.	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18-21, 23-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20090248041) in view of Eckert et al. (US 20180049792).
Regarding Claim 4, Williams et al. disclose a robot-assisted surgical system (robotic surgical system 100A) comprising: a robotic manipulator (robotic arms 158A-158B), 
a first instrument (surgical instruments 101A-101D) positionable in a body cavity of a patient (Figs.1A and 1D), 
(robotic arms 158A-158B) configured for robotic positioning of the first instrument in the body cavity ([0034]-[0035] robotic surgical arms 153 may be moved under commands from the surgeon's console to manipulate the positions of the tools 101A-101D); 
a camera ([0035] the robotic surgical tool 101B may include one or more video cameras) for capturing an image of the body cavity, said image including the tissue surface ([0032] video camera captures images in the visible spectrum and uses a light source to illuminate the surface of tissue in a surgical site. A digital video camera with a charge-coupled device (CCD) may be used to capture digital video images of a surgical site); 
an image display (display 192) configured to display the image captured by the camera ([0052] a display 192 to view images from one or more cameras); 	
a user input device (controls/touch sensitive handles 160), at least one processor (microprocessors 182) and at least one memory (storage device 184), 
the at least one memory (storage device 184) storing instructions executable by said at least one processor to ([0044] microprocessors 182 to execute instructions and a storage device 184 to store software with executable instructions that may be used to generate control signals to control the robotic surgical system 100): receive user input from the user input device in response to movement of the input device by a user ([0044] computer 151 with its microprocessors 182 interprets movements and actuation of the touch sensitive handles (and other inputs from the operator O or other personnel) to generate control signals to control the robotic surgical instruments 101 in the surgical worksite); 
([0048] console 150B may be used to control the robotic surgical tool 101A that combines an ultrasound imaging and a laser marking capability together into one tool. A mentor at the second surgeon's console 150B may view ultrasound images and laser mark corresponding tissue in a body cavity for viewing by the first surgeon at the first surgeon's console 150A) 
and, display a first overlay on the image of the body cavity displayed on the image display ([0157] displaying the images on a display device; overlaying a bulls-eye target onto the images displayed in the display device to target tissue), 
the first overlay marking the edge of the second instrument on the tissue surface (Figs.8-9, [0121]-[0124] targeting dot 822 may be used by the surgeon to aim the marking laser in an ultrasound image; after laser marking has been completed. The dotted line 902 represents burn marks made on tissue by a laser that was guided by ultrasound imagery).
	However, Williams et al. does not disclose at least one second instrument insertable into a natural body orifice of the patient, the second instrument, when introduced into the body orifice, causing a change in a tissue surface along an edge of the second instrument.
	Eckert et al. teach at least one second instrument insertable (end effector 1504) into a natural body orifice of the patient (Figs.2-3), the second instrument (end effector 1504), when introduced into the body orifice, causing a change in a tissue surface along ([0006]-[0009] sensor configured to sense a position of the end effector relative to a tissue surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have at least one second instrument insertable into a natural body orifice of the patient, the second instrument, when introduced into the body orifice, causing a change in a tissue surface along an edge of the second instrument as taught by Eckert et al. in order to sense the amount of displacement of the tissue surface to reduce velocity of the tool toward a tissue surface ([0015]-[0017]) of Eckert et al.). The modified device of Williams et al. in view of Eckert et al. will hereinafter be referred to as the modified device of Williams et al. and Eckert et al.
Regarding Claim 18, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, and Eckert et al. teach wherein the change in the tissue surface is a topographical variation in the tissue surface ([0051] allow the system to create topographical representations of tissues and/or operation sites).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have wherein the change in the tissue surface is a topographical variation in the tissue surface as taught by Eckert et al. in order to provide a size and geometry of the tissue ([0051] of Eckert et al.).
	Regarding Claim 19, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, and Eckert et al. ([0054] natural surface features of tissue can be used as trackable objects to calibrate the surgical system and monitor the movement of tissue; synthetic particles can be used that are transparent under white light but provide contrast under a secondary light/ultraviolet light/infrared light or the like).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have wherein the second instrument is configured to be illuminated and wherein the change in the tissue surface is a variation in light from the tissue surface as taught by Eckert et al. in order to provide a size and geometry of the tissue as taught by Eckert et al. in order to avoid obscure view of surgical system ([0054] of Eckert et al.).
Regarding Claim 20, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, and Eckert et al. teach wherein the first instrument is a stapler ([0052] using a cutting element and stapler in an end effector).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have wherein the first instrument is a stapler as taught by Eckert et al. in order to provide a size and geometry of the tissue as taught by Eckert et al. in order to provide cutting and sealing tissue, clamping jaws with an ultrasonic blade or jaws that deliver RF energy, a suturing end effector ([0054] of Eckert et al.).
Regarding Claim 21, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 20, and Eckert et al. teach wherein the stapler is configured to staple and resect tissue ([0054] a cutting element and a stapler for cutting and sealing tissue, clamping jaws with an ultrasonic blade or jaws that deliver RF energy, a suturing end effector, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have wherein the stapler is configured to staple and resect tissue as taught by Eckert et al. in order to perform a specific surgical function ([0054] of Eckert et al.).
Regarding Claim 23, Williams et al. disclose a surgical system (robotic surgical system 100A) including: a first instrument (surgical instruments 101A-101D) positionable in a body cavity of a patient; 
a camera ([0035] the robotic surgical tool 101B may include one or more video cameras) positionable to capture images of the body cavity ([0032] video camera captures images in the visible spectrum and uses a light source to illuminate the surface of tissue in a surgical site. A digital video camera with a charge-coupled device (CCD) may be used to capture digital video images of a surgical site); 
an image display (display 192) configured to display the image captured by the camera ([0052] a display 192 to view images from one or more cameras);  
at least one processor (microprocessors 182) and at least one memory (storage device 184), the at least one memory (storage device 184) storing instructions executable by said at least one processor ([0044] microprocessors 182 to execute instructions and a storage device 184 to store software with executable instructions that may be used to generate control signals to control the robotic surgical system 100), to: detect, using image processing at least an edge (Figs.8-9, dotted line) of the second instrument within said images of the body cavity and (Figs.8-9), 
display an overlay on the image of the body cavity ([0157] computer generated and overlaid onto the images of the surgical site) displayed on the image display ([0157] displaying the images on a display device; overlaying a bulls-eye target onto the images displayed in the display device to target tissue), the overlay depicting a target resection path at a predetermined margin from the edge (Figs.8-9, [0121]-[0124] the targeting dot 822 may be used by the surgeon to guide the laser cutter. A virtual image of the cut line may be created by software and superimposed on ultrasound image 811A).
However, Willams et al. does not teach a second instrument positionionable within the patient such that the first and second instruments are separated by at least one tissue surface.
Eckert et al. teach a second instrument (tool with a shaft 1503) positionionable within the patient (Figs.2, 3 and 7) such that the first and second instruments are separated by at least one tissue surface (Figs.2, 3 and 6-7, tissue surface 1930 of tissue 1906).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have a second instrument positionionable within the patient such that the first and second 
Regarding Claim 24, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 23, and Eckert et al. teach wherein the instructions are executable by said at least one processor (processors 102) to detect said edge by using image processing to detect a change in the tissue surface ([0006]-[0009] sensor configured to sense a position of the end effector relative to a tissue surface), said change identifying the position of said edge (Figs.2-3, a sensor configured to sense a position of the end effector relative to a tissue surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have wherein the instructions are executable by said at least one processor to detect said edge by using image processing to detect a change in the tissue surface, said change identifying the position of said edge as taught by Eckert et al. in order to sense the amount of displacement of the tissue surface to reduce velocity of the tool toward a tissue surface ([0015]-[0017]) of Eckert et al.).
Regarding Claim 25, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 24, and Eckert et al. teach wherein the change in the tissue surface is a topographical variation in the tissue surface ([0051] allow the system to create topographical representations of tissues and/or operation sites).  

Regarding Claim 26, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 24, and Eckert et al. teach the second instrument is configured to be illuminated and wherein the change in the tissue surface is a variation in light from the tissue surface ([0054] natural surface features of tissue can be used as trackable objects to calibrate the surgical system and monitor the movement of tissue; synthetic particles can be used that are transparent under white light but provide contrast under a secondary light/ultraviolet light/infrared light or the like).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have wherein the second instrument is configured to be illuminated and wherein the change in the tissue surface is a variation in light from the tissue surface as taught by Eckert et al. in order to provide a size and geometry of the tissue as taught by Eckert et al. in order to avoid obscure view of surgical system ([0054] of Eckert et al.).
Regarding Claim 29, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 23, and Eckert et al. teach wherein the first instrument is a stapler ([0052] using a cutting element and stapler in an end effector).  

Regarding Claim 30, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 29, and Eckert et al. teach wherein the stapler is configured to staple and resect tissue ([0054] a cutting element and a stapler for cutting and sealing tissue, clamping jaws with an ultrasonic blade or jaws that deliver RF energy, a suturing end effector, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. to have wherein the stapler is configured to staple and resect tissue as taught by Eckert et al. in order to perform a specific surgical function ([0054] of Eckert et al.).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20090248041) in view of Eckert et al. (US 20180049792), and in further view of Landey et al. (US 20180325499).
Regarding Claim 5, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the instructions are executable to haptically constrain movement of the user input device to restrict movement of the first instrument to within a predetermined margin from the edge.
([0074] joystick 204 can provide haptic feedback to the user 205. The joystick 204 may vibrate to indicate that the endoscope 115 cannot further translate or rotate in a certain direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Williams et al. and Eckert et al. to have wherein the instructions are executable to haptically constrain movement of the user input device to restrict movement of the first instrument to within a predetermined margin from the edge as taught by Landey et al. in order to provide the system operating in a safety mode during patient expiration ([0074] of Landey et al.). 
Regarding Claim 6, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the instructions are executable display a second overlay on the image of the body cavity displayed on the image display, the second overlay depicting a target resection path at a predetermined margin from the edge. 
Landey et al. teach wherein the instructions are executable display a second overlay on the image of the body cavity displayed on the image display, the second  overlay depicting a target resection path at a predetermined margin from the edge ([0077] display modules 202 can simultaneously display the 3D model and CT scans of the anatomy the around distal end of the endoscope 115; the display modules 202 may overlay the already determined paths of the distal end of the endoscope 115 on the 3D model and CT scans).
.
Claims 13, 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20090248041) in view of Eckert et al. (US 20180049792), and in further view of Barral et al. (US 9833254).
Regarding Claim 13, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the instructions are executable to generate haptic feedback at the user input in response to a user moving the user input to move the first instrument in proximity to the edge.
Barral et al. teach wherein the instructions are executable to generate haptic feedback at the user input in response to a user moving the user input (col.2, lns.30-58, images generated by cameras, forces detected through surgical instruments) could be transmitted across the distance and presented to the surgeon, e.g., through a display, through haptic feedback) to move the first instrument in proximity to the edge (Figs.2A-2D, col.1, lns.40-67, by a controller, information indicative of a desired dissection of a biological tissue, wherein the controller is configured to control a surgical instrument; col.5, lns.38-59, determining, by the controller, based on the initial image and the information indicative of the desired dissection, an initial trajectory of the surgical instrument to cut the biological tissue).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Williams et al. and Eckert et al. to have wherein the instructions are executable to generate haptic feedback at the user input in response to a user moving the user input to move the first instrument in proximity to the edge as taught by Barral et al. in order to provide desired dissection and/or trajectories for dissection, ablation or other operation (col.5, lns.38-59 of Barral et al.).
Regarding Claim 22, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the first instrument is electrosurgical.
Barral et al. teach wherein the first instrument is electrosurgical (alternative cutting surgical instruments (e.g., electro-surgical instruments,) are anticipated as part of a robotic surgical system).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Williams et al. and Eckert et al. to have wherein the first instrument is electrosurgical as taught by Barral et al. in order to provide cutting location and/or orientation of surface of the surgical instrument along the specified trajectory (col.6, lns.33-67 of Barral et al.).
Regarding Claim 31, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 23, but does not teach wherein the first instrument is electrosurgical.
Barral et al. teach wherein the first instrument is electrosurgical (alternative cutting surgical instruments (e.g., electro-surgical instruments,) are anticipated as part of a robotic surgical system).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Williams et al. and Eckert et al. to have wherein the first instrument is electrosurgical as taught by Barral et al. in order to provide cutting location and/or orientation of surface of the surgical instrument along the specified trajectory (col.6, lns.33-67 of Barral et al.).
Claim 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20090248041) in view of Eckert et al. (US 20180049792), and in further view of Keren et al. (US 20160250056).
Regarding Claim 14, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the second instrument is a bougie and the tissue surface is a stomach wall surface. 
Keren et al. teach wherein the second instrument is a bougie and the tissue surface is a stomach wall surface ([0122] bougie for shaping a portion of a stomach to define suturing locations for formation of a gastric passageway for food).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Williams et al. and 
Regarding Claim 27, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 23, but does not teach wherein the second instrument is a bougie and the tissue surface is a stomach wall surface. 
Keren et al. teach wherein the second instrument is a bougie and the tissue surface is a stomach wall surface ([0122] bougie for shaping a portion of a stomach to define suturing locations for formation of a gastric passageway for food).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Williams et al. and Eckert et al. to have wherein the second instrument is a bougie and the tissue surface is a stomach wall surface as taught by Keren et al. in order to provide exposing a selected amount of tissue for suturing access, while maintaining sufficient internal working space for suturing within the template lumen (abst. of Keren et al.).
Claim 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20090248041) in view of Eckert et al. (US 20180049792), and in further view of Begg et al. (US 20180325575).
Regarding Claim 15, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the second instrument is a colpotomy ring.
([0007] cutter is operably coupled to the colpotomy cup and is configured to travel along an arcuate path defined about the distal surface of the colpotomy cup).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Williams et al. and Eckert et al. to have wherein the second instrument is a colpotomy ring as taught by Begg et al. in order to provide to enable the cutter to sever tissue disposed in proximity to the distal surface of the colpotomy cup ([0018]-[0019] of Begg et al.).
Regarding Claim 28, the modified device of Williams et al. and Eckert et al. teach the claimed invention as discussed above concerning claim 23, but does not teach wherein the second instrument is a colpotomy ring.
Begg et al. teach wherein the second instrument is a colpotomy ring ([0007] cutter is operably coupled to the colpotomy cup and is configured to travel along an arcuate path defined about the distal surface of the colpotomy cup).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Williams et al. and Eckert et al. to have wherein the second instrument is a colpotomy ring as taught by Begg et al. in order to provide to enable the cutter to sever tissue disposed in proximity to the distal surface of the colpotomy cup ([0018]-[0019] of Begg et al.).
Response to Arguments
Applicant’s arguments with respect to claims 4-6, 13-15 and 18-31 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190060013 A1		McDowall; Ian E. et al.
US 20120158011 A1		Sandhu; Kulbir S. et al.
US 20180228555 A1		Charron; Luc Gilles et al. 
US 20190200981 A1		Harris; Jason L. et al.
US 20180049822 A1		Henderson; Cortney E. et al.
US 20210228283 A1		Abhari; Kamyar et al.
US 20130178877 A1		Bender; Theodore M. et al.
US 20180250086 A1		Grubbs; W. Andrew
US 20130289767 A1		Lim; Soo Chul et al.
McDowall et al. (US 20190060013) disclose a teleoperated surgical system. FIGS. 14A-14B are illustrative drawings to represent use of a light pattern 812 to determine whether a first instrument 26-1 is on a collision course with a second instrument 26-2. FIG. 14A shows the second instrument 26-2 in a path of the first instrument 26-1 such that a portion of the circular conical light pattern 810 emanating from an optical fiber 702 on the first instrument 26-1 is incident upon the second instrument 26-2 and therefore, does not reach the tissue surface 120. This is evident since only a portion of the circular pattern 812 is shown incident upon the tissue surface 120.  (See figures and [0047]-[0048]).
Sandhu et al. (US 20120158011) disclose a proximity sensor interface for a robotic catheter system. With continued reference to FIG. 13, the control logic 228 of the apparatus 222 sets a first boundary 264 at a first distance from the tissue boundary 262 to establish a first proximity zone 266 (corresponding to the first record 246.sub.1--the RED proximity zone). The first zone 266 is thus between the first boundary 264 and the tissue boundary 262. Likewise, the apparatus 222 sets a second boundary 268 at a second distance from the tissue boundary 262 to establish a second proximity zone 270.  (See figures 12-13 and [0085]-[0086]).
Charron et al. (US 20180228555) disclose a system for assisting a surgeon to perform an operation on a patient. The computer processor is configured to receive real-time video data from the video capture device as a sequence of digital image frames and, for each image frame, analyze the image frame to determine the location in the image frame of the shaft of the first surgical instrument, process the image frame to overlay received overlay information on the shaft of the first surgical instrument as it appears in the image frame, and display the processed image frame on the display device.  (See figures and [0053]-[0055]).
Harris et al. (US 20190200981) disclose a surgical stapling instrument that includes an end effector configured to staple tissue clamped between a first jaw and a second jaw of the end effector. In one aspect, positioning and orientation of previously stapled tissue within the end effector is determined by measuring and comparing tissue impedance at a number of predetermined zones within the end effector. In various aspects, tissue impedance measurements can also be utilized to identify overlapped layers of tissue and their position within an end effector.  (See figures and [0856]).
Henderson et al.  (US 20180049822) disclose a robotic surgical system including a control system that controls the movement of a robotic arm. The robotic arm can be coupled to a tool assembly that includes an end effector positioned at a distal end of a shaft. The control system can assist with controlling the movement of the end effector and any tooling (e.g., cutting tool, boring tool, jaws, etc.) associated with the end effector, such as for either cutting through tissue or controlling a tension in the tissue.  (See figures and abstract).	
Abhari et al. (US 20210228283) disclose methods and systems for outputting depth data during a medical procedure on a patient. Indicators may be shown on the 3D topographic map 805 to indicate, for example, the location of a tracked instrument or tissue of interest (e.g., a tumour) relative to the surface. The 3D topographic map 805 may be presented in grayscale, or may be coloured. Colouring of the 3D topographic map 805 may be designed to match colouring of the actual tissue surface, or may be designed to encode additional information, for example depth information or tissue type information.  (See figures and [0076]).
Bender et al. (US 20130178877) disclose methods, instruments and systems for separating opposite walls of the stomach by extragastric application of suction. The end effector 300E' is oriented so that the device 10 primarily contacts the body 3B and fundus 3F of the stomach, while the bougie 50, 50' helps insure that the cardia 3C, pylorus 3P and pyloric antrum 3PA remain open so as to avoid risk of forming blockages.  (See figures and [0200], [0250]-[0262]).
Grubbs (US 20180250086) discloses a telerobotic surgery system including a robotic surgery station having a first pair of robot arms, each carrying a laparoscopic 
Lim et al. (US 20130289767) disclose a robot control apparatus 100 which may measure a motion direction in which the surgical robot 130 or 140 grips the needle 135 or the tissue 145, or a magnitude of a force at which the surgical robot 130 or 140 grips the needle 135 or the tissue 145, using sensors attached to the surgical robot 130 and the surgical robot 140. The robot control apparatus may generate feedback information based on the measured motion direction or the measured magnitude of the force, and may transmit the generated feedback information to a haptic feedback control apparatus 150.  (See figures and [0029]-[0030]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795